DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This restriction is in response to the original application filed on March 3, 2020.
Claims 1-14 are currently pending. 

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10, drawn to recording distributed-energy-project data in a blockchain and providing a rebate to the owner, classified in G06Q 30/0234.
II.	Claims 11-14, drawn to determining that an energy system is generating expected energy within a range and automating payment to an EPC by verifying the generated energy data, classified in G06Q 50/06.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, the inventions do not overlap in scope and are not obvious variants. Specifically, Invention I requires recording that an Engineering Design, Hardware Procurement and Construction Provider (EPC) entity is paid by a financier upon installing the distributed energy system and has provided a proof of asset performance; recording that the financier is paid by an owner a pecuniary equivalent to energy generated by the distributed energy system; recording that an operation and maintenance (O&M) provider is paid by the financier for maintaining and providing a proof of performance of the distributed energy system; with recording that owner pays a utility provider for electricity used by the utility; and recording that the utility provider provides a rebate to the owner, which Invention II does not. Invention II requires a set of smart contracts, wherein the set of smart contracts include a first smart contract between an Engineering Design, Hardware Procurement and Construction Provider (EPC) and financier of a distributed energy system and a second smart contract between an operation and maintenance (O&M) provider and the financier; determining that EPC has proven via the distributed-energy-project blockchain that the distributed energy system is generating and/or storing expected energy in a within a range of acceptable performance; and determining, via the distributed-energy-project blockchain, that a financier distributed energy system has paid the EPC, wherein the payment is automated by verifying the generated energy data from the distributed-energy-project blockchain, which Invention I does not. 
Furthermore, in the instant case Invention I has separate utility such as providing rebates for electricity usage; Invention II has separate utility such as measuring acceptable performance of a distributed energy system.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        September 10, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621